[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                             JUNE 2, 2008
                              No. 07-14654                 THOMAS K. KAHN
                          Non-Argument Calendar                CLERK
                        ________________________

                 D. C. Docket No. 07-00099-CR-T-23-TBM

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                   versus

JUAN MAY-HERNANDEZ,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                      _________________________

                               (June 2, 2008)

Before TJOFLAT, DUBINA and PRYOR, Circuit Judges.

PER CURIAM:

     Ryan Thomas Truskoski, counsel for Juan May-Hernandez, has filed a
motion to withdraw on appeal supported by a brief prepared pursuant to Anders v.

California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Because our

independent review of the entire record reveals no issues of arguable merit,

counsel’s motion to withdraw is GRANTED and May-Hernandez’s convictions

and sentences are AFFIRMED. May-Hernandez’s motion for leave to file an

untimely response, construed from his letter filed on April 4, 2008, is DENIED.




                                          2